EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Eric Collins, Reg. No. 62217, on 3/22/2022.

The application has been amended as follows: 
In claim 1, line 20, please replace “performing a pattern matching function quickly to comply” with --performing a pattern matching function to comply--
In claim 5, line 3, please replace “the active inline security device rapidly over” with        --the active inline security device over--
In claim 8, line 21, please replace “performing a pattern matching function quickly to comply” with --performing a pattern matching function to comply--
In claim 12, lines 4-5, please replace “the active inline security device rapidly over” with --the active inline security device over--
In claim 15, lines 31-32, please replace “performing a pattern matching function quickly to comply” with --performing a pattern matching function to comply--
In claim 19, line 4, please replace “the active inline security device rapidly over” with      --the active inline security device over--


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493